UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6992


FRANCIS MASIKA,

                  Plaintiff - Appellant,

           v.

UNKNOWN,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:15-cv-00050-MHL-RCY)


Submitted:   December 10, 2015              Decided:   December 23, 2015


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Masika, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Francis       Masika        appeals       the      district        court’s          order

dismissing     without      prejudice       his      42    U.S.C.       §    1983       (2012)

complaint for failure to comply with a court order to pay the

full filing fee or return to the court a form consenting to

collection    of   the    filing     fee     from     his      inmate       account.        We

affirm.

     A    plaintiff’s     failure     to    comply        with   a    court    order       may

warrant    involuntary      dismissal.           Fed.     R.   Civ.     P.    41(b).        We

review such a dismissal for abuse of discretion.                               Ballard v.

Carlson, 882 F.2d 93, 95 (4th Cir. 1989).                         Our review of the

record discloses no evidence that the district court received a

timely response from Masika to its order regarding the payment

of his filing fees.

     Although      we     grant     Masika       leave      to   proceed           in    forma

pauperis,     we   find     no    abuse    of     discretion,         and     affirm       the

district court's order.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this     court     and    argument       would       not    aid    the

decisional process.

                                                                                    AFFIRMED




                                           2